administrative remedies. Rather, had the legislature so intended, it could
have included a requirement to exhaust administrative remedies as it did
in the context of inmate tort actions.    See NRS 41.0322. We therefore
conclude that the district court erred in dismissing the petition for failure
to exhaust administrative remedies. Accordingly, we
                ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court for proceedings consistent with
this order. 2




                                   Hardesty



                                   Parraguirre




       2 Thecases relied on by the district court in dismissing the petition
were inapposite. Allstate Ins. Co. v. Thorpe, 123 Nev. 565, 170 P.3d 989
(2007), sounded in contract law, while the court in Hittlet v. Police Chief
City of Reno, 86 Nev. 672, 474 P.2d 722 (1970), declined to reach the
merits of a pretrial habeas petition not because appellant failed to exhaust
administrative remedies but rather because he had an adequate legal
remedy in the form of a direct appeal.

      We have considered all proper person documents filed or received in
this matter. We conclude that appellant is only entitled to the relief
described herein.



                                      2
cc: Hon. Gary Fairman, District Judge
     Marshall Burgess, Jr.
     Attorney General/Carson City
     White Pine County Clerk




                                  3